OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division of the Supreme Court, First Judicial Department, on December 12, 1938.
The referee sustained the following charges of misconduct: neglecting the duties and responsibilities imposed upon respondent as executor and attorney for an estate which included his failure to file an accounting of the estate for approximately five years after his appointment as executor; and failing to cooperate with the petitioner Grievance Committee in its investigation of the aforementioned complaint.
Petitioner moves to confirm the report of the special referee and the respondent submits an affirmation in response to said motion.
*476After reviewing all the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the misconduct alleged above. Petitioner’s motion to confirm the special referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of respondent’s previously unblemished record, the mitigating circumstances advanced by respondent, and the fact that none of the distributees suffered any loss. Accordingly, the respondent should be, and hereby is, censured for his misconduct.
Mollen, P. J., Titone, Lazer, Mangano and Weinstein, JJ., concur.